United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-1607
                                 ___________

State of Missouri for the Use and    *
Benefit of MWE Services, Inc., doing *
business as Midwest Demolition       *
Company,                             *
                                     *
             Plaintiff,              *
                                     * Appeal from the United States
John Zapata,                         * District Court for the
                                     * Western District of Missouri.
             Appellant,              *
                                     * [UNPUBLISHED]
       v.                            *
                                     *
Sircal-Kozeny-Wagner, a joint        *
venture; Continental Casualty        *
Company; Travelers Casualty and      *
Surety Company of America,           *
                                     *
             Appellees.              *
                                ___________

                           Submitted: January 21, 2010
                              Filed: February 3, 2010
                               ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.
       John Zapata appeals the district court’s1 adverse grant of summary judgment in
this diversity suit. After careful de novo review, viewing the evidence and all fair
inferences from it in a light most favorable to Zapata, see Johnson v. Blaukat, 453
F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgment was proper, for
the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
We also deny appellees’ motion to strike portions of Zapata’s reply brief.
                        ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-